Exhibit 99.1 Newfield Exploration Reports First Quarter 2015 Results · 1Q15 net production bests guidance mid-point by about 0.3 MMBOE · Anadarko Basin net production up nearly 80% year-over-year · 1Q15 domestic lease operating expenses were more than 15% lower year-over-year · Company reiterates 2015 production and capital investment guidance · 1Q15 financial transactions significantly strengthen balance sheet The Woodlands, Texas – May 5, 2015 – Newfield Exploration Company (NYSE: NFX) today reported its unaudited first quarter 2015 financial results and provided an update on its operations. Newfield also provided an updated @NFX publication on its website. Newfield plans to host a conference call at 10:00 a.m. CDT on May 6, 2015. To listen to the call and to view the slide deck please visit Newfield’s website at http://www.newfield.com. To participate in the call, dial 913-312-0968 and enter conference code 1677827. “Newfield is focused on executing its 2015 business plan which high grades our investments, improves our cost structure and combines growth and value creation through our Anadarko Basin drilling program, said Lee K. Boothby, Chairman, President and CEO. “In addition to our solid operating results in the first quarter, we took decisive financial steps to improve our balance sheet and position us to excel in today’s environment of lower commodity prices. For the first time in more than a decade, we issued equity and raised $815 million to repay borrowings under our money market lines of credit and our revolver. We issued $700 million in new senior notes at 5 3/8% due 2026 and retired a commensurate amount of 6 7/8% long term debt due 2020. In addition, our credit facility was upsized by $400 million to $1.8 billion and its term was extended two years to 2020. We are in great shape today and are focused on the right objectives to continue delivering shareholder value.” First Quarter 2015 Results For the first quarter, the Company recorded a net loss of $480 million, or $3.30 per diluted share (all per share amounts are on a diluted basis). The loss was primarily related to a full-cost ceiling test and other impairments of $792 million ($498 million after-tax, or $3.42 per share). After adjusting for the effect of impairments, unrealized derivate gains and severance costs related to a reduction in workforce, net income would have been $3 million, or $0.02 per share. Revenues for the first quarter were $349 million. Net cash provided by operating activities before changes in operating assets and liabilities was $255 million. Newfield’s total net production in the first quarter of 2015 was 12.6 million BOE, comprised of 46% oil, 15% natural gas liquids and 39% natural gas. Approximately 70% of the Company’s planned capital investments in 2015 are being allocated to the Anadarko Basin SCOOP and STACK plays. SCOOP and STACK net production grew nearly 80% over the comparable quarter in 2014 and is expected to grow more than a 45% year-over-year. Complete operational highlights for the first quarter of 2015 can be found in @NFX. Newfield Exploration Company is an independent energy company engaged in the exploration, development and production of crude oil, natural gas and natural gas liquids. We are focused on U.S. resource plays and our principal areas of operation include the Mid-Continent, the Rocky Mountains and onshore Texas. We also have offshore oil developments in China. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated drilling plans, planned capital expenditures, and estimated production, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability and cost of capital resources, new regulations or changes in tax legislation, labor conditions and severe weather conditions. In addition, the drilling of oil and natural gas wells and the production of hydrocarbons are subject to numerous governmental regulations and operating risks. Other factors that could impact forward-looking statements are described in "Risk Factors" in Newfield's 2014 Annual Report on Form 10-K and other subsequent public filings with the Securities and Exchange Commission, which can be found at www.sec.gov. Unpredictable or unknown factors, not discussed in this press release, could also have material adverse effects on forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Unless legally required, Newfield undertakes no obligation to publicly update or revise any forward-looking statements. For additional information, please contact Newfield’s Investor Relations department. Phone: 281-210-5321 Email: info@newfield.com 1Q15 Actual 1Q15 Actual Results Domestic China Total Production/LiftingsNote 1 Crude oil and condensate - MMBbls Natural gas - Bcf — NGLs - MMBbls — Total MMBOE Average Realized PricesNote 2 Crude oil and condensate - $/Bbl $ $ $ Natural gas - $/Mcf $ $
